Order entered [ehruarv 13, 2013




                                               In The
                                    Qtonrt of tpptat
                           jfiftj itrict of t!txa at aUa
                                       No. 05-13-00001-CV

                        IN RE: JAMES MATThEW HURLEY, ReLator

                        On Appeal from the 15th Judicial District Court
                                   Grayson County, Texas
                             Trial Court Cause No. FA12-1419


                                             ORDER
                         Before Justices 1’ioseIev, Francis, and Fillmore

       In accordance with the Court’s   opinion   issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the Honorable James Patrick Fallon, Judge

of the 15th Judicial District Court, to VACATE his November 15, 2012 “Order Granting

Transfer of Venue to Cameron County, Texas and Temporary Visitation Provision for the

Children” and his December 10, 2012 order denying reconsideration of the November 15 order

and to RENDER an order denying the motion to transfer venue.

       Should the trial judge fail to comply with this order, the writ will issue.        The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order.
       We ORDER that relator recover his costs of this original proceeding from real party in

interest. Ve DENY relator’s motion for emergency relief as moot.


                                                               ‘)41
                                                           I   LIM